PER CURIAM.
Bryan Behrens appeals orders of the Bankruptcy Appellate Panel (BAP)(1) affirming the bankruptcy court’s1 order terminating an automatic stay under 11 U.S.C. § 362(d)(4) and allowing completion of foreclosure proceedings on certain property; and (2) dismissing Behrens’s appeal from a bankruptcy court order because it *548was an unappealable interlocutory order. For the reasons aptly stated by the bankruptcy court and the BAP, both judgments are affirmed. See 8th Cir. R. 47B. We also deny as moot all pending motions on appeal.

. The Honorable Thomas L. Saladino, Chief Judge, United States Bankruptcy Court for the District of Nebraska.